                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

LAUREN KADISH,                                   )
                                                 )
                     Plaintiff,                  )
                                                 )
       vs.                                       ) CAUSE NO. 2:18-CV-371-PPS-JEM
                                                 )
JP MORGAN CHASE BANK, N.A. and                   )
J.P. MORGAN SECURITIES, LLC,                     )
                                                 )
                     Defendants.                 )

                                  OPINION AND ORDER

       Defendants JP Morgan Chase Bank, N.A. and JP Morgan Securities, LLC (“JP

Morgan”), filed a motion to dismiss, or in the alternative to stay, and to compel

arbitration in this case. Pursuant to N.D. Local Rule 7-1(d)(2)(A), Plaintiff’s response

was due by December 12, 2018. Kadish failed to timely file a response, and then filed a

motion for extension of time on December 28, 2018, conceding that counsel had been

inattentive to the case. [DE 16.] Kadish then filed a response to JP Morgan’s motion to

dismiss on January 3, 2019. [DE 18.]

       A few days later, on January 8, 2019, Magistrate Judge John E. Martin entered an

order noting Kadish’s history of unresponsiveness in this case, denying Kadish’s

motion for extension of time to respond, and striking the late response to the motion to

dismiss “with leave to re-file a properly supported motion demonstrating that

Plaintiff’s failure to respond to the motion to dismiss, and to Defendants’ related

inquiries, was due to excusable neglect in good faith.” [DE 19 at 3.]
       On February 25, 2019, JP Morgan filed a notice that their motion to dismiss, or in

the alternative to stay, and to compel arbitration, remains unopposed. [DE 20.] This

case was reassigned to me on April 25, 2019. To date, Kadish still has not filed a motion

in accordance with Judge Martin’s instructions to extend the time to respond to the

motion to dismiss. Therefore, the motion to dismiss, or in the alternative to stay, and to

compel arbitration, is unopposed.

       JP Morgan sets out in their original motion that Kadish alleges the following

claims under Title VII of the Civil Rights Act of 1964 that arise from her employment:

(1) discrimination based on sex; (2) sexual harassment; and (3) retaliation. [DE 2.] As a

condition of her employment, Kadish agreed to the Binding Arbitration Agreement in

her offer letter which provides as follows:

                 I understand my employment is subject to my and JP Morgan
                 Chase’s agreement to submit employment-related disputes that
                 cannot be resolved internally to binding arbitration, as set forth in
                 the Binding Arbitration Agreement detailed below. By signing
                 below I acknowledge and agree that I have read and understand
                 the Binding Arbitration Agreement, have accepted its terms and
                 understand that it is a condition of my employment with JP
                 Morgan Chase.

[DE 11-1 at 7.] Kadish then electronically signed her offer letter. [Id.]

       The Binding Arbitration Agreement that Plaintiff received and electronically

signed states:

                 JP Morgan Chase believes that if a dispute related to an employee’s
                 or former employee’s employment arises, it is in the best interest of
                 both the individual and JP Morgan Chase to resolve the dispute
                 without litigation. Most such disputes are resolved internally
                 through the Firm’s Open Communication Policy. When such

                                                2
              disputes are not resolved internally, JP Morgan Chase provides for
              their resolution by binding arbitration as described in this Binding
              Arbitration Agreement (“Agreement”). “JP Morgan Chase” and
              the “Firm” as used in this agreement mean J.P. Morgan Chase &
              Co. and all of its direct and indirect subsidiaries.

[DE 11-1 at 9.] Additionally, the arbitration agreement provides that “covered claims”

under the agreement include all legally protected employment-related claims, including

claims of employment discrimination or harassment and those under Title VII. Id.

       Moreover, the arbitration agreement specifies that the Federal Arbitration Act

(“FAA”) is the governing law. Id. If there is a dispute regarding the applicability of the

arbitration agreement, that also is supposed to be resolved in arbitration. Id. at 11.

       The Supreme Court has held that the FAA applies to employment agreements.

Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001). The plain language of the FAA

regards arbitration agreements as “valid, irrevocable, and enforceable,” and the

Supreme Court requires that courts “rigorously enforce agreements to arbitrate.” 9

U.S.C. § 2; Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985). “[T]he FAA ‘is a

congressional declaration of a liberal policy favoring arbitration agreements’ and ‘that

question of arbitrability must be addressed with a healthy regard for the federal policy

favoring arbitration.’” Continental Cas. Co. v. Am. Nat’l Ins. Co., 417 F.3d 727, 730-31 (7th

Cir. 2005) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983)). “[A]s a matter of federal law, any doubts concerning the scope of arbitrable

issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp., 460 U.S.

at 24-25.


                                              3
       “[T]he party resisting arbitration bears the burden of proving that the claims at

issue are unsuitable for arbitration.” Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79,

91 (2000). Courts must order arbitration of claims “unless it may be said with positive

assurance that the arbitration clause is not susceptible of an interpretation that covers

the asserted dispute.” AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650

(1986). “In the absence of any express provision excluding a particular grievance from

arbitration . . . only the most forceful evidence of a purpose to exclude the claim from

arbitration can prevail.” Id. (quotation omitted). In this case, because Kadish does not

even have a valid response that is properly filed, she has not come close to satisfying

this heavy burden.

       Moreover, the U.S. Supreme Court has upheld the validity of delegation clauses

such as the one contained in this arbitration agreement, meaning that any controversy

between the parties as to the application and interpretation of the arbitration is itself a

covered dispute that is within the exclusive authority of the arbitrator to decide. Rent-A-

Center, W., Inc. v. Jackson, 561 U.S. 63, 68-69 (2010).

       To compel arbitration under the FAA, “a party need only show: (1) an agreement

to arbitrate, (2) a dispute within the scope of the arbitration agreement, and (3) a refusal

by the opposing party to proceed to arbitration.” Zurich Am. Ins. Co. v. Watts Indus.,

Inc., 466 F.3d 577, 580 (7th Cir. 2006). All three elements are met in this case. Kadish

entered into a valid agreement when she electronically executed the arbitration

agreement, Kadish’s claims of discrimination, harassment and retaliation are covered


                                                4
by the agreement, and despite Kadish being provided the agreement, she has not

withdrawn or dismissed her complaint. [DE 11-3.]

       The only last thing for me to decide is the proper remedy in this case. The

Northern District of Indiana has held in cases “where all the issues raised in the district

court must be submitted to arbitration, the clear weight of authority supports dismissal

of the case.” DeGroff v. MascoTech Forming Tech. – Fort Wayne, Inc., 179 F. Supp. 2d 896,

913 n.20 (N.D. Ind. 2001) (dismissing action and compelling arbitration); Versmesse v.

AT&T Mobility LLC, No. 3:13-cv-171, 2014 WL 856447, at *6-7 (N.D. Ind. Mar. 4, 2014)

(dismissing case where all claims are subject to arbitration).

       For the foregoing reasons, Defendants’ Motion to Dismiss, or in the Alternative,

to Stay, and to Compel Arbitration [DE 11] is GRANTED. This action is DISMISSED

WITHOUT PREJUDICE and the parties are ordered to proceed to arbitration pursuant

to JP Morgan Chase’s Binding Arbitration Agreement.



SO ORDERED.

ENTERED: May 22, 2019.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             5
